                                                                                    FILED
                                                                                        SEP    2 7 Z0tsde-
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS                           THOMAS G. BRUTON
                                EASTERN DIVISION                                  CLERK, U.S. DISTRICT COURT



      UNITED STATES OF AMERICA,

                       Plaintiff,
                                                                        No.09 CR 383
               v.
                                                                        Judge Ruben Castillo
      PEDRO FLORES and
      MARGARITO FLORES,

                       Defendants.


       DEFENDANTS' MOTION TO COMPEL THE GOVERNMENT TO FILE A
       MOTION UNDER FEDERAL RULE OF CRIMINAL PROCEDURE 35ft).

       Defendants, PEDRO FLORES and          MARGARITO FLORES, by and through their

attorneys,-                         and                                      , pursuant to the Due

Process and Equal Protection Clauses of the Fifth and Fourteenth Amendments to the

Constitution of the United States, respectfully move this Court to enter an order directing the

govemment to file a motion for reduction in their sentence pursuant to.Federal Rule of Criminal

Procedure 35(b).

       In support of this motion the defendants state   as   follows:

       I.      Nature and History of the Case.

       Pedro Flores and Margarito Flores headed a large scale drug distribution network on

behalf of major Mexican drug cartels and distributed cocaine, heroin, and methamphetamine in

the United States, mostly in Chicago. The Flores brothers obtained their drugs directly from

Joaquin Guzman-Loera, alWa "El Chapo" alWa"Chapo Guzman" and Ismael Zambada-Garcia



                                                -1-
a/Wa"El Mayo" alWa"Mayo Zambada", for several years while living in Mexico. Guzman-

Loera and Zambada-Garcia were the principals in an organization known as the "Sinaloa Cartel",

the "Sinaloa Federation" and the "Beltran-Leyva Organization."

         In the Spring of 2008 Pedro Flores and Margarito Flores, while living in Mexico and

actively engaged in drug trafficking with Guzman-Loera and Zambada-Garcia, voluntarily

contacted law enforcement agents in the United States. Through a series of telephone

conversations, and later in-person meetings in Mexico with an Assistant United States Attorney

from the Northern District of Illinois and law enforcement agents, Pedro Flores and Margarito

Flores agreed to become government cooperators. While living unprotected in Mexico, they

gathered information and evidence that would be crucial in securing an indictment in this district

against Guzman-Loera and Zambada-Garcia. Their cooperation efforts directly resulted in the

prosecution of approximately 90 individuals. The most significant effort involved secretly

recorded drug negotiations with Guzman-Loera which would later be used as trial evidence at the

Guzman-Loera trial in the Eastern District of New York.

         Pedro Flores and Margarito Flores left Mexico in December 2008, agreeing to return to

the United States accompanied by United States law enforcement agents, without an agreement

as   to sentencing, knowing that life in prison was a possibility. Upon their retum to the United

States Pedro Flores and Margarito Flores continued their cooperation efforts, actively assisting

the government in the investigation and dismantling of the drug distribution network they created

with Guzman-Loera andZambada-Garcia. In August of 2012, after years of interviews by

numerous law enforcement agents, and multiple testimonial appearances before the grand        jury in

this district, Pedro Flores and Margarito Flores entered guilty pleas in this district, through

written plea agreements, copies of which are attached hereto as Exhibits A & B. During that



                                                   a
same time period   multiple cases were successfully prosecuted in this district based in large part

on information provided to the government by the Flores brothers.

        In the late summer months of 2014 the United States Attorney's Office ("USAO"),

contrary to paragraph 12 of the plea agreements, requested that the matter proceed to sentencing.

The government, aware of multiple escape attempts by Guzman-Loera, and the lengthy

extradition process to secure the presence of Guzman-Loera in this district, advised that the

government viewed the cooperation of both defendants as complete. Undersigned defense

counsel and the Assistant U.S. Attorneys handling the matter agreed to proceed to sentencing at

this time because it became apparent to them based upon information in the public domain and

provided by the USAO that there was no realistic possibility that Guzman-Loera would ever be

brought to trial in the United States. The matter proceeded to sentencing on January 27,2015,

and this court imposed a sentence     of   168 months, and a term of supervised release of 5 years on

each defendant.

        Subsequent to the imposition of that sentence, and contrary to the parties' expectations

at the time, Pedro Flores and Margarito Flores were later called upon by the United States

Attorneys of other districts to provide information and testimony in prosecutions in those

districts. Pedro Flores and Margarito Flores did so, even though the provisions of paragraph 12

of the plea agreement referenced their cooperation with the United State's Attorney's Office for

the Northern District of Illinois   only. And, more importantly, when Guzman-Loera was brought

to the United States for prosecution in the Eastern District of New York, both Defendants

continued to cooperate with that prosecution. Pedro Flores gave live and significant testimony at

Guzman-Loera's trial in December 2018 in which Guzman-Loera was ultimately convicted and

sentenced to life plus 30 years.




                                                     -3-
        II.    Pedro Flores

        As mentioned, beginning in July of 2017 and continuing through December 2018, Pedro

Flores met with, cooperated with, and participated in trial witness preparation with the

govemment trial team for the cause entitled United States   o-f America -vs-     Joaquin Archivaldo

Guzman-Loera. No. 09 CR 466 (BMC), in the United States District Court, Eastern District            of

New York, Honorable Brian Cogan presiding. Pedro Flores testified as a government witness in

09-CR-466 on or about December 18,2018, under the watchful eye of daily world-wide media

coverage. The months long trial resulted in the conviction of Gu zman-Loera. While the

defendant recognizes that numerous witnesses were called upon by the government to testify at

this trial, the testimony of Pedro Flores provided crucial evidence detailing recorded

conversations Flores secured of Guzman-Loera while living in Mexico as a government

cooperator. Additionally, Flores provided the only testimony/evidence presented by the

government as to one of the counts of the indictment. The guilty verdict on that Count

establishes that the testimony of Pedro Flores was accepted by the   jury   as   truthful, reliable, and

credible.

        In preparation for his trial testimony Pedro Flores met with assistant United States

Attorney Adam Fels, and other members of the Guzman-Loera trial team, including at times

AUSA Andrea Goldbarg, at a prison facility in excess of 20 times. During some of the

preparation sessions Assistant Unites States Attorneys from the Northern District of Illinois were

present. During these sessions Pedro Flores was repeatedly advised by Assistant United States

Attomey Adam Fels that upon conclusion of the Guzman-Loera trial in New York, a Rule 35(b)

motion would be pursued for the benefit of the defendant, requesting a reduction in his sentence



                                                -4-
in exchange for his trial testimony. During the trial preparation sessions Pedro Flores expressed

his concerns of violence directed at him, and his family members as retaliation by Guzman-

Loera and his associates for providing trial testimony. Pedro Flores agreed to undertake the risk

of retaliation based upon the offered reward of a reduction in his sentence offered by AUSA Fels

and AUSA Goldbarg. Additionally, AUSA Fels advised Pedro Flores that upon conclusion of the

Guzman-Loera trial he would prepare a memorandum directed to the United States Attorney for

the Northern District of Illinois directing that a Rule 35(b) motion be filed for the defendant,

which Fels in fact provided.

         The defendant learned that in March 2019 AUSA Fels provided a memorandum to the

United States Attorney for the Northern District of Illinois advocating a Rule 35(b) motion for

the defendant. The defendant was advised in May 2019 by the USAO in Chicago that a Rule

35(b) motion would not be filed, despite the recommendation of AUSA Adam Fels.

Specifically, the defendant was advised that a Rule 35(b) motion would not be filed, as the

government claimed the defendant had already received sentencing consideration through the

government's Guideline $5K1.1 motion at the January 27 ,2015 sentencing hearing. The

defendants disagree, asserting that their post-sentencing cooperation is not part of their plea

agreement, as evidenced by the government's insistence that the matter proceed to sentencing,

contrary to the provisions of paragraph 12. As stated below the defendants assert that the refusal

of the USAO in the Northern District of Illinois to file a Rule 35(b) motion has been made in bad

faith.

         IIL    Marsarito Flores

         As mentioned, Margarito Flores and his counsel were contacted by AUSA Fels about his

potential testimony against Guzman-Loera and remained ready, willing and able to do so. As



                                                 -5-
was also already mentioned, from a safety and fear standpoint, Margarito and his family stood

virtually in the same shoes as Pedro and his family due to the enormous pre-trial publicity

leading up to the      trial. And uncomfortable and frightening         those shoes were. Both Defendants

and their families remain in enormous danger based upon Guzman's conviction regardless                        of

which brother testified. In plain point of fact, as this Court pointed out at the sentencing in 2015,

this   will follow   these men and their families for the remainder of their lives; and the danger they,

their wives, and their children faced in 2015 is now exponentially exacerbated.


          IV.        Relief Soueht

          The defendantsl now seek an order from the Court directing the United States Attorney

for the Northern District of Illinois to file a motion under Rule 35(b) of the Federal Rules of

Criminal Procedure, requesting a reduction in the 168 month sentence imposed by this Court on

January 27,2015, based upon their post-sentencing substantial assistance to the government that

could not have been anticipated by the parties or the Court at the time of sentencing. Nor was

such post-sentencing cooperation in the Eastern District of New York contractually or otherwise

obligated under the express terms of the plea agreements, see              fl   12. The defendants assert that as

they were advised by the government in2014 that their cooperation was complete, triggering

their January 2015 sentencing and the surrender of the possibility that this Court would know the

nature and extent of their complete cooperation and            a   jury determination of the credibility of

their testimony, this was not properly weighed by the court at the 2015 sentencing. The


t
  While only Pedro Flores testified at the Guzman-Lorena trial, Margarito Flores remained willing and able to testifo
ifneeded; and undersigned counsell           spoke several times with the Guzman prosecutors. Because ofthe
nature ofthe brothers' relationship and mutual cooperation the government has always agreed to treat each brother's
cooperation as the same. More to the point, however, and as will be discussed more fully herein, the danger and
consequences of such testimony to both Defendants and their families has become essentially the same since
virtually every media story or article in the enormously widespread publicity leading up to the trial anticipated the
testimony ofboth brothers, contained both oftheir photographs, and essentially treated them as one much like the
plea agreement.

                                                         -6-
defendant's extensive debriefing in2017 and2018, and his December 2018 trial testimony

outside this District, support his claim of post-sentencing substantial assistance. The defendant

assert that the offer   of a sentence reduction by the government, repeatedly offered to Pedro

Flores by AUSA Fels during his trial preparation sessions is binding upon the United States

Attorney in this District. The memorandum of AUSA Fels to the United States Attorney for the

Northern District of Illinois establishes that the defendant has earned sentence reduction

consideration. The defendant asserts that the United States Attorney for the Northem District            of

Illinois has acted in bad faith by failing to provide the relief sought under Federal Rule of

Criminal Procedure 35(b).

         Wade v. United States, 504 U.S. 181 (1992) establishes that Federal District Courts have

authority to review a prosecutor's refusal to file a substantial assistance motion and to grant a

remedy   if it is determined   that the refusal is based on an unconstitutional motive. In Kirk v. U.S.

Department of Justice , 842     F   .3d   1063 (7th Cir. 2016) the court held that the district court has the

power to entertain a motion asking the judge to compel the government to file a motion under

Rule 35(b).

         Based upon the many conversations that the undersigned counsels have had with the

USAO regarding this Rule 35 issue, it appears to be the opinion of that office that while only

remotely possible, the testimony against Guzman-Loera was anticipated by the contractual

provisions of the plea agreement. The written agreement drafted by the government does not

support this position. The plain meaning of parag ruph l|establishes that the Flores' have

provided post-sentencing cooperation which was beyond their obligation under the plea

agreement. While sophisticated contract lawyers might well come to the same or different

conclusions, this sentencing should not be affected by what undersigned counsel-reaching back



                                                        -7-
to their law school days which is longer than they would care to   admit-a "mutual mistake."

Contract or no contract, undersigned counsel represent to the Court that if they had believed

there was a realistic chance these men would ever be required to testify against Guzman-Loera,

they would never have consented to the 2015 sentencing date, which expressly contemplated and

stated that they would not be sentenced until their cooperation was complete. See, 'lf 12 of the

plea agreements.

       Thus, since the law clearly permits the Court to compel the government to file a Rule

35(b) motion under circumstances such as this, the undersigned counsels submit that this Court

can easily cut to the very heart of the matter by requiring the government to produce in camera

the memorandum authored by AUSA Adam Fels of the Department of Justice, Criminal

Division, Narcotics and Dangerous Drugs Section. Upon review of this memorandum the Court

can make its own independent decision as to whether this constitutes substantial assistance to the

government meriting a further reduction in sentence attributable to Defendants giving live

testimony against Guzman-Loera, and the attendant publicity and danger that such testimony

would create for them, their wives, and their children, In plain-point of fact, the Defendants, their

wives, and now their children, feel far more unsafe today than they did in 2015. That, too, is the

opinion of AUSA Fels and the Guzman-Loera prosecution team.




                                                 -8-
        WHEREFORE the defendants respectfully pray for this Honorable Court to enter an

 order directing the government to produce, for an in-camera inspection, the memorandum by

 AUSA Adam Fels advocating for a motion under Rule 35(b) of the Federal Rules of Criminal

 Procedure, and to fuither enter an order directing the government to file a Rule 35(b) motion.

                                              Respectfully submitted,




                                              -

                                              -




-
-



--
 --
  -




                                                  -9-
                                   CERTIflCATE OF SERYICE

                                    Attorney atLaw,hereby certifies that the foregoing
Defendants' Motion to Compel the Government to File a Motion Under Federal Rule of Criminal
Procedure 35(b), was served on August 21,2019.




       -




                                         -
                                         -




                                             -10-
EXHIBITA
                             UNTIED                  DISTRTCT
                             NoRr'Etu\DrsrRrcrornm,ioii
                                  'TATES
                                                                       - {&€m
                                                                 C'URT FT.
                                      EASTERN         DrvrsroN                      AUg
                                                                                          e   2
    trNIrEDsrArEsoFAMERr.A
           vs.                                 I)        No- ogcir383
                                                         Ju ge Ruben
                                                                          "'ffWt*in!!-
                                                                       c^tiu,   -"ttdi
                                                                                                  &*
                                               )
    PEDRO    FLORES                            )

                                     PLEAAGREEMENT

          l.     This Plea Agreement betweea the Acting United States Attorney for the

 Nordrern Disrrict ofillinois, GARY S. SHAPB.O, aad defendant PEDRO HLORES, aad his

 atrom:y,    Gib                    madepursuant to Rule 1 1 of tle Federal Rules         orCri*ioa
 Procedure.and is governed in pan by Rule       llGXlXC),      as more   fully   set forth beiow- The

 parfies to this Agreement have agreed upon the following:

                                     Charges in Tltig Case

         2,      The third   supersed.ing   indictre,nt    in this case charges defendat with
conspiracy to possess with intent to distribute and to fisfoibute contoolled substances
                                                                                        in
violation of Titie 21, United States Codq Section 846 (Count One), and conspiracy to import

a   controlled substance into the United Staies, in violation of Title 21, United States Code,

Section 963 (Count Two).

        3-      Defendanthas readthe charges againsthim contained in tlie third superseding

indictonent, and those charges have been fulty explained to him by his attomey

        4-     .Defendant fully understunds   tJre   nafure and elements oithe crirnes with which

he has been charged.
          ' 5-      By this PIea Agreemen! defendant agrees to enter            a   voluntary plea of guilty

     tothe following   corm-t of the   supersedingindicilnent Count Ong which charges.defeadant

     with conspiring to knowingly and intentionally       possess      wift   iatent to disribrre aud to

     distribute controlled substances, namely 5 kilograms or more of mixtures aad subsTances

     containi'ig a detectable amount bf cocaing a'Schedu1e               II   Narcotic Drug Conkolled

     Substance, and 1 kilograrn or more of mixtr:res and substances containing a
                                                                                 detectatle

    amountofheroin,aSchedrilelNarcoticDrugContolledSubstance, inviolationofTide2l,

    United States Codg Section SaI(a)(I); all in violation of Tifle 21, Uriited States
                                                                                       Code,

    Section 846- In additioa as further provided below, defendant agrees to                 fie engr of a
    forfeiture judgment-

                                              FactualBasis

           6.     Defendant wiII plead guilty because he is in fact guilty ofthe eharge contained

    in Count One of the third sr.lperseding indictnent-   rr,.   pleading guilty, defendant admits ttre
.


    following facts and that those facts establish his gurlt beyoad a reasonable doubt,
                                                                                        and

    estabiish a basis for forfeiture of theproperty described elsewheie in this plea
                                                                                     Agreem€,lt:

          Beginningnolaterthanin oraboutMay2005,urd continuinguntil atleast
                                                                            onorabout
December 1, 2008, al Chieago, in the Norlhern District of Illinois, Eastem
                                                                           Division, and
elsewherg defendant PEDRO ELORES conspiied with Joaquin Guzrnan-Loera,
                                                                                                 a7151a,El

chapo,"'a/wa *chapo Guzmarq" Ismdel zarnbada-Garcia.alHa,El prayo,,,
                                                                     a/wa,,Mayo




                                                                                                 pLE4_g_04_0037
      Zambada'JesusVicenteZambada-N rebla,alkla"VicenteZambada-'Niebl
                                                                                   4"   alkla'yiicente

     Zaufrada," alkla'Maytto," alkla"30,"Alfredo Guzrran-Salazar, a/la/a'Al&edilloj'Alfredo

     vasquez-Hernandez, alwa *Alfuedo compadrg" Juan-Guanan-Ro ch4 tMa...Juanchq,,

     German Olivares, Felipe Cabrera-Sarabi4 Tomas Arevalo-Reoteria, and MargaritoFlores,

     and   with otherslmown and unknown, knowingly aad inteutionally to possess with intent to

    distn'brrte and to distibute controlled substances; nainely 5 kilograms or more of mixtures

    and substances containing a detectable amouot of cocaing a Schedule           II Narcotic Drug
    Cont'olled Substance, and 1 kilogram or m.ore of mixtures and substances contairihg a

    detectable amountofheroin, a Schedule I Narcotic Drug Coutolled Substauce, inviolation
.
    of Tifle 21, United Stafes Code, Section 84i(a)(i); all in violation of Title 21, United
                                                                                             Srates

    Code, Section 846.

             Inparticular, PEDRO FLORES, Margarito Flores, andtheir associates (collectively,

    the'Flores Crew') operut*d a wholesale gssaino and heroin disbnbution orgauization
                                                                                       that

    distributed thousands ofkilograrns of qocaine andmulti-kilogram quantifies oiheroin
                                                                                        inthe
Chicago, I]linois, area and elsewhere. PEDRO FLORES and Margarito Flores
                                                                         obtained

substantial quantities of cocaine and heroiu from a drug tafficking organization in
                                                                                    Mexico

under ilte control       of   Guzman-Loera aad Zambada-Gaicia        -- known at times'6        the

'?ederation," the "sinaloa Cartel,- and the "sinaloa Federafion"'-         as   well m from ottrer

sources ofsupply, including from members and associates of a drugbafficking
                                                                            organi zatjon'

known as the "Belkan-Leyva Orgbnization." At the direction of pEDRO FLORES
                                                                           and
        Margarito.Flores, the Flores Crelv took receipt of multi-ton quantities of cocaine, imported

        into the Uniteci States from Mexico, usually in
                                                                thipments of huadreds ofkiJggrams
                                                                                       -'T"to     at a time,

        as   weli as multi-kilogam quantities of heroin, in.Chicago, Illinois, and elsewhere. '-The

        cocaine and heroin was provided to PEDRO FLORES, Margarito Flores, and the
                                                                                   Flores

        Crew on consignmen! without pa5rrnent at the time of delivery, paymentwas subsequently

     made by PEDRO FLORES, Margarito Flores, the Flores Crew, and others on their behaif

     after sorne oi all of the cocaine and heroin rp-as sold to customers of pEDRO
                                                                                   FLORES,

     Margarito Flores, and the Flores Crew.
                                                                   :'
    .           PEDROFLORES is awarethatGr:zman-Loera, Zambada-Garciq and factions ofthe

     Sinaloa Cartel controlled by them, coordinated their narcotics trafficking activities to
                                                                                              import
     multi-ton quantities of cocaine frorn Cental and South American countries, including

     Colombia and Panama, to the interior of Mexico, using various meulns, including
                                                                                     but not

    limited tq Boeing     7   47   c-aryo   aiicraft, private aircraft, subrnarines   and. other   submersible and

    semi-submersib]e vessels, container ships, go-fast boats, fishing vessels, buses, raii
                                                                                           cars,

    tactor trailers, and automobiles.

               Atcertaintimes duringtheconspirary, theFlores CrewobtainedanaOistributed from

.   Qhicago, Illinois, and eisewhere, on ayerag€, 1500 to 2000 kilograms of cocaine per rronth,

    and received some         of that qu.aptity (and at certain times all) from factions of the Sinaloa

    Caitel led by Guzman-Loera and Zambada-Gaicia. For some shipments of narcotics
                                                                                   fiom
    the Guaran-Loera Faction arrd ZarharLa-Garcia Faction, PEDRO ELORES, Marg'arito




                                                                                                          PLEA 004 0039
        Flores, aad the Flores Crew received ttre cocaine and horoin in the greater Chicago, Illinois

        area. For other shipments,'PEDR0 FLORES, Ivlargarito Flores, and the Flores Crew

    receiv& the cocaine       and heroin      ia the greater Los Angeles,-Califomia are4 where tnrck

    drivers fortheFlores Crewtransportedthe cocaine andheroiutothe greater Chicago,Illinois

'   area    for furtherdistibution.

              PEDRO FLORES, tdargarito Flores, aud the Flores Crew used several warehouse                             "


    Iocations to rmload and store shipments of cocaiue aud heroin received from the Sinaloa

    Cartel,and others in the greater Chic4go,       Iliinois   area.. PEDRO FLORES, Margarito         F{onb,   .




    and the Flores'Crew sold the cocaine and heroin              for   oash   to wholesale customers in the        ...:



    greater Chicago, Iltinois area, as well as to eustomers in the ireas of Detroit, Mctrigan;

    cincinnati, ohio; Philadeiphia, Pe,nnsylyania; washiryton, D.c-; New york, New                     york
 Vancower,,British Cohrmbia; Columbus, Ohio; and elsewhere. Wholesale crutomers in

';these areas fiIrth,er   distibuted the cocaine and heroin to other areas, itrcluding Milwarrkee;

'lrVISCOnSrn


    '        At the direction of pEDRO FLORES            aad Margarito.Flores, nrembers of the Flores

Crew were responsible for:            (i)   collecting and picking up paynenr'froro custorrers of the

Flores Crew; (2) delivering this money to various storage locations used by the Flores Crew;.

(3) counting and packaging the money; and (4) reporting                       cas.h receryts   ro the pEDRO

FLORES and Margarito Flores.




                                                                                                    PLEA 004 0040
      .        AIso at the direction of PEDRO FLORES and Margarito Flores,.members of the

     Flores Crew and other co-conspirators ccunted cash narcotics proceeds and packaged thern

     so that they goutd be delivered. to couriers who would transport them'back to Mexico.

    Mernbers of the Flores Crew then delivered and caused to be deiivered miilions of dollars

    in cash narcotics proceeds to other co-conspirators, including members ofthe Sinaloa Cartel,

    whosmuggledtheproceedsbacktonfexicoilbulk- PEDROFLORESandMargaritoFlores

    were aware that members and associltes of the Sinaloa Carte1 aod other'sources of supply

    trarsported and caused the transportation oflarge qirantifies of cash narcotics ptoceeds from.



'             The Flores Crew routinely delivered targe quantities of United States curency from

              'cocaine
. the sale of          and heroin to the Sinaloa Czirtel        in   one bulk shipmenl without

    differentiating v/hich portions of the cash narcotics proceeds were in payment for cocaine.

. and heroin      obtained from particularfdctions ofthe Sinaloa Cartet headed by   Gumandoera

    arrd"   Zarnbada-Garcia.

              At the direction of PEDRO     FLORES and Margarito Flores, the Flores Crew
                                                                                            '
    maintained ledgas, in paper and electonic forrn, wiiich tracked inforrnation relating to the

    Fibres Crew's dtug-trafficking activities, including but not limited     to:'(I)   amoune   of
    narcotics received; (2) money senl to Mexica.n sowces of supply, lnciuding the Sinaloa

    Cartel; (3) arnounts of narcoiics delivered to customers of the Flores Crew; (a) the courier




                                                                                         PLEA O04 0A41
 or counets respon$ible for particuia d.eliveries to           customers-; (5) money received from

 customers; and (O paymenB to members of,'rle Flores Crew-

        PEDRO FLORES, Margariio Flores, and other members ofthe conspiracy used coded

 language and other rleans        to   misrepresent, conceal and           hidg and to   cause   .to   be

 misrepresented concealed and hidden, the dmgtraffrcking activities ofthe couspiracy, and

to avoid detection and apprehension by ]aw enforcement authorities.

    .   Thro',gh the course of the above-described conspiracy, PEDRO FLORES and

Margarito Floresr and their co-conspiiatorE axe responsible for ailproximately $938,415,000

of cash narcotics proceeds,'in the form of bulk U:rited States Crrr.renry, thatwas transporied

frorn the United States to Mexico in fixtherfuce of the corspiracy.

        In approxim ately 20AJ,at the direction of PEDRO HIORES, Flores Crew member

Cesar Perez purchased a nulnber        of firearms   -   including 9 mm haadguns, a -45 caliber-

handgun, a .357 handgrin and a .38 caliber revolyer        -   to be diskibuted to custromers of the

Flore9 Crew. Pqezstored these fireamls at otre of the Flores Crevrls strish houses located

at1277 Sante Fe Rqa4 Romeoville, Illinois. Also atthe direction of PEDRO FLORES, in

approximately 2A07,P erez purchasedan AK4T,which he stored at one ofthe Flores Crew'                   i
stash houses located at 14238 Napa Circle, Plainfield,         Iilinois.

        7.       The foregoing facts are set forth solely to assist the Court in deternining

whether a factual basis exists for defendant'splea of gurtty and cdminal forfeiture, and are
             :




                                                                                            PLEA_O04 aa42
 not intended.to be a complete or comprehensive statement of all the facts within defendant,s

-pe.lsonal knowledge regarding the charged crime aad related conducl

       ' L        l)efendani for purposes cf compuring his sentence under Guideline $ 18I.2,

 stipulates to having commiffed the followingadditional offense(s), originaily charged          inthe   ,




 Uaited States Distoict Cor.rrt for the EasternDisrict ofViscousin, aridthereaftertansferred.

 pursiu[t to Fed- R. Crift P.20 ta the United       States District Court ior the Northern   Distict
 of Illinois   as Case   No. fig CR660: Beginnipg in or about September 2001,and coutiauing

thereafter until at least November 1 8, 2003, in the State aod Fastem Disfoict of Wisconsin

and eisewhere, PEDRO FLORES and Margarito Flores knowingly and intentionally

conspired with each other,      *i   *im   other persons known and unknown to the grandjury, to

distribute and to posscss with the intent to distribute a contolled substance, namely five

kilograru or more of a mixture.and         substance containing cocaine,.a Schedule   II   confuolled

substancg in violation of Titla 21, United States Code, Section 841(a)(1! all in violation         of   '



Titie 21, Uhited States Code, Sections 846.

   '    On or    aboutApril 17, Z003,inthe State and EasternDiskict of Wisconsin, PEDRO

FLORES and Margarito Flores knowingly and intentionally possessed with the intent to

distribute a contolled substance, flam.ely five kilograms or more of a mixiure and substance

conlaining cocaine, a Schedule II conkolled substancq in violatioa of Tifle 21, United States

Codq Sections 841(a)(1) ard S4l(b)(iXA).




                                                                                            PLEA_004_ao43
            On or about Novernber 18, 2003, in the State and Eastern Distict of Wisconsin"

    PEDRO FLORES and Margarito Flores knowingly and inteutionally possessed with the

    intent to diskibute a conaolied substance, narnety five kilogralns or more'of a mixture and

    substaace contailring cocaine, a Schedule    tr connolied substance, in violatioa of Title 21,

    Uniaed States Code, Sections    A+i1ayt),
                                                                                :


           From on oJ about July 1, 200I, to on or about February tg, i00i, iio tl" State and

    Eastern District   of Wisconsr& and elsewhere, FLORES and Margarito Flores
                                                                                                     :

    knowingly aud willfully coospired     witl   each other, and with other persons koown and

    unknown to the gmnd jury, to conduct financial transactions involviag the proceeds         of

    specified unlaurful activity, knowing that.the tansaction.is desigired, inwhole or in parf to    .




    conceal aud disguise the natrre,location, source, ownemhip aad      contol oftheproceeds of

    specified unlawfirt activify,   in violation of Tifle    .18, United States Code, Section

    1e56(aXI)@Xi).
'
        . In particular, in or about December 2001, PEDRO ELORES is aware tlat M.argarito

    Flores purchased.apr.operly located fu Oak Fqrqst, Itlinois. Althouglr Margarito Fisres was

    the actual owrer ofthe property, Flores put the property in the name.oftwo other individuals,


    ftereafter referred to as '?erson A" and "Person     B').   In connectiou with ftre purchase,

PersonAand.PersonBappliedforamortgagefromalegitimatefinancialinstitution. Onthe

    ioan application, Person'Aprovided false income information. During 2AA3,P-qpon        Aand




                                                                                         PLEA_OO4_ aa44
 Person      B   purchased money orders      with proceeds from Margarito Flores' and PEDRO

 FLORES' drug trafficlrjrrg to pay the $2,133.81 monthly mortgage.
        -
            Ip or about lanuary 20A3,       PF,DRO FLORES purchased a propeffy Iocafed in

 Rorneoville, illinois from two other individuals (hereafter referred to as.?erson C" and

 '?erson D"). PersonD had purchasedttreproperty in or about 200.1, although he maintained

 his resideaoe elsewhere in 2001 and 2002. In connection with the parchase, PEDRO

 FLORES applied for a rnortgage from          E><press   Mortgage. .On the loan application, PEDRO    '




 FLORES provided false incorne inforrnation. PEDRO.FLORES reportedhe eamed $6,000

 mon&ly ($72,000 aanually) from           a barbershop. PEDRO FLORES paid over $.13,000 at the'


 closing in oraboutJanuary2003, andpaidover$20,175 inttital'monthlymortgage pa5rments                 '



 during 2003 with proceeds from PEDRO FLORES' and Magarito Floresr drug tafEcking.' . . .

                                   Maxipum Statutory Penattiee            .       .                       '1


            9. .   Defendant understands that the charge to.which hd.is pteading      grdty carries

 the following stafirtory penalties   :


                   a.   .   A maximum sentence of iife imprisonment anda statutorymandatory

 minimum sontence of.i0 years. Pursuant to Title 18, United States Code,. Section 3561,                   '



, defendant rnay not be sentenced to a term of probation for this offense. This,offense also

 carries a marimum fine of.$4,000,000. Defen*jat firrther rurderstands that the judge also
'must
        impose a term of supervised. release of at least frvd years, and up to ary number of

years, including life.
  l


                                                    10




                                                                                          PLEA_004_AO45
               '
                   b.     In accord with Title 18, Unikd States Codg Section 3013, defendant

 wilt be assessed.$lO0 on the charge to which he has pled guilty, iu addition to any other

 penalty imposed.

                                    Sentencing Guidelitres Caleulations
                                .
        10.        Defendant understands that in imposiug sentence the Court will be guided by

 the United States Sentenb.ing Guidelines. Defendant understands that the Sentencing

 Guidelines are advisory, not rnandatory, brrt thx the Court must coasider the Guidelines iu

 determining a reasouable sentence.

        11-    Forpurposes ofcalculatingthe SentencingGuidelineg, theparties agree onthe.

 following foints;

               a-        Applicable Guidelines. The SentencingGuidelines to.bqconsidersd

in this case ae those in effect at the     tini   ofsentencing- The followiag stalements regarding

thecalculation offhe Seatencing Guidelines are based onthe Guid.elines Manual currenfly

in effect, namely the Novemb er 2Al1 Guidelines Manual..

              b.         Offense Level Calculations.

                         i.         The base offense level is 38, pursuant to
Guideline $$ 2D1.1(a)(5) and 2D1.1(c)(1) because the offense involved more thqn 150

kilograms of cocaine and more than 30 kilograms of heroin.                                             :



                        ii.         The base offense level should be increased by two levels,

pursuant to Guideiine    $    2D L I (b)(2) because the offense involved importation of a controlled



                                                    l1




                                                                                            PLEA 004 0046
substance in which an aircrafr other than a regulmly scheduled commercial air carrier w-as


useal to import or export the conkolled substancl        +a " submersibie or semi-submexible
vessel as described   in 18 U.S.C. $ 2285   was used.

                       iii.     The base offenso should be increased by two levels pursualt to


$   2Di-1(bX12) because defeodant maintained         a premises   forthe purpose. of manufacturing

or disdbuting a contolled substance

                       iv.      The base offense level should'be increased by two levels,

pursuant to Guideiine $ 2D I . 1 (c)( 1) because a firearm was possessed in connection      wi& the

offmse.                                                                     .!

                      v..       The base offense level. should be increased by four levels,

pursuant to Guideline $ 381-l(a) bscause the defendant was an organizer or leader of'a.

criminal activrtythat involved five or more participants or was otherwise efietrsive.

                      vi-   .   Thebase offense level should be increasedbytwo levels pusuanl

to $2D1.i(bXiaXC)becausedefendantreceives an adjustrnentunder$ 381.1 anddeftndant

was directly involved in ths importation of a controlled substance.

                      vii.'     Defendanthas clearly demonstrated arecognition and atrrmative

acceptance of personal responsibility for his criminal conduct.        If the governme,nt   does not


receive additional evidence in conflict with this provision, and.if defendant continues to

accept reqponsibility for.his actions within fhe meaning of Guideline $ 3E1.I(a), including

by funrishingthe United StatesAttorney's Office andttreProbmionOfficewith all requested



                                                12




                                                                                            PLEA_00 4_0047
 financial information relevant to his ability to satisf,- any fme that may be imposed in this
                                            :


 case, a two-level reduction in the offense level is appropriate-


                         viii. ' In accotd with-Guideline $ 38i.1(b), defendant [as timely

notified the government of hii iniention to enter a     ple,a   of guilty, thereby pernriuing the

gove nnent to avoid prepadng for kial and permittiag the Court to allobate its resources.

efficiently. Therefore,    as provided   by Guideline $ 3E1.1(b),    if   the Court determines ttre

oifense level to be 16 or greaterpriorto d.etermining that defendant is entitled to atwo-lwel

reduction for acceptance of responsib+rty, the government will move for an add.itional one-

levet reduction in the offense ievel.

              ' c. :     CriminalEistoryCategory. Withregardto d.eterminingdefendant's

eirninal history points and criminai history category, based onthe facts nowknown to the
                                .1
goverfftrent, defendant's criminalhistorypoints equal zero and defendaut's crimiaalhistory

           is I.
ldreSoV
                   d. . Anticipated Advisory     Sentencing Guideliaes Rapge. Therefore,

based on   &e facts now known to the goveinmen! the aaticipated of[ense level         is 47,   which,

when combined with the anticipated criminal history category of       I, resulfu in an anticipated
advisory Sentencing Guidelines range of life imprisonmenl in addition to any supervised

release and fine the Couit may impose. Defeudant also aeknowledges that he is subject to

a stafutory   minimum sentence of 10 years' imprisonment.




                                                13




                                                                                           PLEA_o04-OO4B
                  e.     Defendant and his attorney and the government acknowledgethat the

above Guideline calcuiations arepreliminaryinnafure, and arenon-bindingpredictions upon


which neither parqy.is entitled to reiy. Defendant understands that fixther review oithe facts

or applicable legal principles may lead the government to conclude that different or

additional Guidelineprovisions applyinthis case. Defendantunderstands thattheProbation
                                                                                      :


Offrce   will   conduct its own investigatioq andthatthe Court ultimately deterrrines the facts

and law relevantto sentencing, and     ftatthe Coirrt's determinatioas govern the final Guideline

calculation. Accorrtingly, the validity ofttris Agreement   is not   coirtinge,ntuponfie probation

officer's ortheCourt's concurrencewiththeabovecalculations, anddefendantshallnothave

a   right to withdrawhis piea on tre basis of the Court's rejectioo.of &ese calculations-

                  f.     Both parties expressly acknowledge thet this plea 4greement.is not

governed by Fed.RCrim.P. 11(cX1)(B), and that errors        i" applying   or interpreting any   ofthe

Sentencing Guidelines may be corrected by eitherparty prior to sentencing. The parties may

corect these errors either by stipulation or by a statement.to the Probation Office or the

Court setting for& the disagreementregarcling the applicable provisions of the Guidelines.

The validify of this Plea Agreement will not be affected by such corrections, and defendant

shali not have a right to withdraw his ple4 nor the govemment th" {ght to vacate this Plea

Agreement, onfhebasis of such corrections.




                                                14




                                                                                          PLEA 004 0049
15




     PLEA 004 0050
    in purt, by Federal Rule of Criminal Procedure 1l(cXlXC). That is, the parties have agreed

    tha! the sentence imposedby the Court shall include a term of imprisonment in the custody

    of the Bueau of Prisons of uo less tha*        10 years and no     inore than 16 years. 'Both parties

    shall be free to recominend any sentmce within the agreed range of 10 to i6 years- Other

    than the agreed term ofincarceratiou, the parties have agreed that the Court remains frep to

    imposethe Sentence it deems appropriate- Ifthe Court accep$ 2afl imloses asetrtence wifhin . .

                                                                                                               '
    the agreed rangs of incarceration set fortfu defeodant may not withdraw this plea         as a   mattet.

    of rig[rt undei Federal Ruie.of Criminal.hocedure i1(d) aod G). If, however, tle'Court.                        -




    refuses to impose asdntence      witlinthe agreedrarge ofincarceration setforthherein,thereby

    rejeqing this Agreemeu! or.otherwise refuses to accept defendant's plea of guilty, either

    parly has the right to wifhdraw from this Agreement.           , . '. .                                        .   ', .,


           15.      Ifthegovemn:entdoesnotmovetheCoiu!.pursnailttoSentencing.Guide1ine...r....

    $ tI(1.1 aad    l8 U.S.C. $ 3553(ei, to depart &om the applicable          Guideline range and the

    statutory minimuan seutencg as set forttr abovg the.preceding paragraph of                 thii plea...

    agreernent   will   be inoircrative, both parties shail be free to recommend any sentence, and fhe

'
    Court shall impose a sentence taking into consideration the factors set forth in 18 U-S-C.

    $ 3553(a) as   well   as the Seatencing Gui'delines,   andthe statutory mfuimlrmsentencewithout.                       :




    any downward departure for cooperation pursuant to         $   5K1-1. Defendant may notwithdraw

    his.plea of guilty because the governmenthas failed to make a motionpnrsuant to Sentencing

    Guideline $ sKl.l and 18 U.S.C. $ 3553(e).



                                                     16




                                                                                               PLEA_004_0051
          16,     Defendant agrees to pay the special assessment      of $I00 at the tirne of
  senteaacing   with a cashieds check ormoney orderpayableto the Cterk ofthe U.S. Distia--

          '
 Court.

          t7:     Aftersentencehasbeeu imposed o*thecouattowhich defendaritpleads
                                                                                          $lllty
 as agreed herc'in, the government will move to dismiss thc rpmaining corrr8 of the

 superseding iadictnaent as to defmdant

                                          .Forfeiture

          18.    Thefhirdsupersediug indic&entchargesthat defendrrt is IiabletotheUnited

 States for approximately $938,415,000, which filods are subjgct to forfeiarre berause &ose

 finds constitute proceeds of the violatibu ta which defendant is pleading guilty. Defeadant

$ryressly aclnowledges ttat the following filnits constifirte proceids of the violatisn to

which defeadant is plcading guihy:      (t) $81,500   seized from Individual   A on or abouf     .




September     l,20lA;(2) $10,000   used as a down payme,nt on a vacant lot ieized from G.V.

Designer Homes LTD on or about September 17,'20L4;aud (3) the principal balanie, pius

arry accnied interest, held   in the Clieat Fund Account deposited at MB Fiirancial Brnb

                                  ient Fund Account f6lo Margarito F1ores,', and bearing

acco,nt   o*u*It*"                   fhent              Accor.rut"). Defendant agrees to the

forfeitire of any aod aII funds held in.this account with rhe exception of a total of $300,000

to be distribr:ted between the families of defendant and bo-defeudant Margarito Flores.



                                              1.7




                                                                                      PLEA-O04- 0052
Defendant further acknowledges that the 2008 l-and Rover seized from Individual                A   ou   or

 about September 2, 2010 was purchased with p:oceetis of thg violation to which defe,tdant

is pleading       guilfy. By entry-of a grrilty plea to the charge   in the superseding indigtunen!

                                                                      above are subject to   forfeitrxe-

         19   -     Defendant agrees to the enfy of a forfeiture judgrnent in an amount calculated

as follows: all fimds       ondepositin*Icnefi              Accountas'ofthe     daJe   ofsentencingor

        mutually-agreed date of disbursement in advance of sentencing (t1:e account balanee

as   ofAugustT,ZAl}totaled $3,86I,542.24), including auy additional             acc.nred interes! Iess


$:00,000 for dishibution to defendant and co-defendant's fanilies, as described in                  rfl18


above. Defendant and his counsel agree to remit payment in above.calculated amouut to the

U.S. Marshals Service. Defendant fiuther agrees to fhe enty of         d   forfeiturejudgmentagainst

the propgff identified above,           in that this propemy is subjeqt to forfeiture. Prior to
senteucing defendant agrees to the enty of a preliminary order of forfeitrue relinquishing

any right of owqership he has in the above-described firnds and further agrees to the seizurq

of these fimds      and   properly so that these fi.rnds may be disposed of according to law.

        20-        Defendant understands that     forfeitre of this properry shall not be treated       as


satisfaction of any fine, cost of imprisonmen! or any other penal.ty the Court may impose

upon defend.ant in addition to fhe forfeiturejudgmont.

        21.        Defendant further acknowledges that adminiskative forfeiture proceedings

were commenced againsi certainpioperty, including: (1) a2009 Bentley ContinentalFlying



                                                    18




                                                                                              PlEA- 004_0053
 Spur, seized from Individual B, declared. adminiskatively forfeitedby the Drug Enforcement


 Administration (DEA) on or about April 25, 2011; (2) a2003lexus GX470, seized from

 Indinidual'Q, declared ailminiskativeiy forfeitbd by DEA on       Septemb   er 28,200a;    (3)

 5406,137 wortir of assorted jewtilry   s"ryd ftom Pedro Flores, {eclared adminisratively

 forfeited. by DEA oa August 25,2AA4;     $)   a2003 Lexus SUV, . seized from individual D,

 declared add:inistratively forfeiied by DEA on June 24, 20A4;(5) one pair of diamond             .




 earrings seized from Individual D, declared administratively forfeited by DEA ou June 24,

 2A04;(6) $8,850 worth of assorted electronic equiprnent seized from individual E, declared

administratively forfeited by DEA on June 24,20A4; (7) $15,000 rq assorted electronic'

equipmartseizedfromhd.ividualF, declaredadrainistativeiyforfeitedbyDEAouFebruary

L9,2004; (8) $6,425 in assorted electronic equipment seized from Pedro Flcrres, declared

adrninistratively forfeited by DEA oh Juhe 24,2004; $6,132 seized from ladividuat
                                                                                            E
daclared administratively forfeited by DEA on June        T   ZA0+;.(9) $3,419 seized from

Individual D, declared adminishativeiy forfeited by DEA on Juue 3,2004;      and   (10).g4,g95

USC seized fromlndividual F, declared adrninistrativeiy forfeited-byDEAonJune 30,2004.

Defendant reliriq-uishes   all righ! titlg and interest he may have in this property      and

understands that declarations   of forfeiture have been or wili be enterd extinguishing ary

claim he may have had in the seized properly.




                                             19




                                                                                      PLEA 004 0054
                     Ackuowledgtnents gry!-Waivers Regardng Plea. of.Guilty

                                      Nature of Plea   Agreement                   .




  '       '
              22.   This PleaAgreemeni is entirely voluntary and represents the entire agreement

 between the United States Attorney and defendant regarding deferrdant's criminal                   iiability

 in   case 09 CR 383.


          23   -'   This Plea Agreement concerns criminal liability oniy- Elcept          as   expressly set

 forttr in this Agreemen! nothing herein shall constitute a limitation, waiver or release by tle                        .




United States or any of its agencies of any adnoinishative orjudieial civil ctarnn, demaad or

cause of action it may harre against defendant or any other person            orentity. The obligations

ofthis Agreement are limited to tbe Utrited. States Attoruey's
                                                               Qfifice for theNprther.nDistict                              .'
                                                                                                                    .




of Illinois and cannot bind any other federal, state or local prosecuting, administrative or

rqgulatory authorities, except as expiessiy set forth iu this Agrqement.

                                           Waiver oiRights

          24.       Defendant mderstands that by pleading guilqf he srurerrders certain rightr,.

including fhe following:

      '             a-    Trial rights.   Defendant has the right to persist in a plea of not guilty

to the charges against him, and if he does, he would have the iight to a public and speedy                          .




trial.
                                                                               /


                          i-     The trial could be 6ither   a   jury nial or a trial bythe judge sittirig      '



without a jury. However, in order that the kial be conducted by the judge sitting without a



                                                  20




                                                                                                  PLEA 004 00s5
 jury, defendanl the govenuhenj, and           the jud ge all must agree that the         trial be conducted by .

 the   judge wittrqut a jury.

                         ii.      'Ifthq trial is aju.ry trial,'the jr:ry.would be composed of twelve

 citizens from the district, selected atrandom. Defendant and his atorney would particlpate

 in choosittg th. jury by requesting fbat the Coirrt remove prospectivejurors for ciuie where

actual bias or other disqualifi.cation !s shown, or by removing prospective jurors withorit

cause by exercisini peremptory challenges


                  '     iii. If the tuial is a jury tia[ t]e jury would be instructed &at
defexdant is presumed innoceng that the govemment has the bur{eu of proving defendat

guilty beyond a reasonable doubt, aad that the jury could not convict hj'ir unless, after

hearing all the evidence,                                                                                          '
                               .rr was   persuaded of his guih beyond a reasoqa.ble doubt md trat             it       ': i.,

was to csusider ebch count        qfthe supcrseding iadicherit separately- Thejuywouldhave

to agree uuaniniously as to each eount before            ii   could return   a   verdicl of guilty or oot guilty

as to that   coud-




                                                    2t




                                                                                                      PLEA 004 0056
  be able.to confront those government wihesses and his attomey. would be able to ctoss-

  examine thern.

                         vi.   '   At atrial,   defendarrt could presentwifuiesses and other evidence

        own.behalf.   If   the witnesses for defendaat would not appear           voluntaiiy, he could

 require fheir attenrlance throug! fhe subpoerra power of the Courl. A, defendant is not

 required to present any evidence.

                         vii. At a trial, deferdarrt would have a privilege               against self-

 incrimination so that he could decline to testi$, and ao inference of guilt could be drawu

 from his refixal to tesffi. If defendant desired tu- do so, he could testify in his own behalf.

                         viii-     'With
                                           respect to forfeiturq defendant urrderstands that if the case

 were tried before a jury, he would have a rightto retain the jury to determine whether the
                                                                                                           .



 government had estabi.ished the requisite nexus between defendaut's offense and
                                                                                 any specific

property alleged to be subject to forfeitme-

               b-     Waiver of appellate and collateral rights. Defend.aut firrther

understands he is waiving all appellate issues that might have been availabie.if he had

exercised his right to   trial. Defendant is aware that Titte 28, United         States Code, Section
                                                                    .



1297, and Title i 8, United States Code, Section 3742, afford a defendart the right to appeal

his conviction andthe sentence imposed. Acknowiedgingthis, defendautknowinglywaives

the right to appeal his conviction, any pre-trial rulings by the Court, and any parf of the

'sentence (or the manner
                               in which that sentence wis determined), inciuding any term of


                                                     2?,




                                                                                              PLEA_004_0057
  imprisonment and fiae within the maximurns provided by law, and including any order               of
  forfeiture, in exchange for the concessicins made by the United States in this PIea Agreement.

  In addition, defearlant also waives his right to challenge his conviction and senteuce, and the

  malrtrer     in which the sentenco was determined, and (in any case in which the term of

  imprisonmeut asd fure are within the mariarums provided by statute) his attomey's alleged

  failure or refirsal to file a notice of appeal, ia any collateral attack or fufi:re challeage,

  inclurling but not Iimited to a motion brought rmd.er Title 28, United States Code, Section

 2255.Thewaiverinthisparagraph does notapplyto             a   clairrofinvoiuntariness, oriaeffective

 assistance of counsel,      rrhich relates directly to this waiver.or to its negotiation, nor does it

 prohibitdefendantfromseekingareduction ofsentence based directlyon achangeinthelaw

 that is applicable'to defetrdar$ and that, prior to the filing of defendant's request f(ir
                                                                                            reiief,

 has been expressly made retroactive by an       Act of Congress, the Supreme Cout'r, or the United

 States Sentencing Commission.


                          Defendant understands that by pleading guilty he is waiving ail the
               .


 right   set   forih in the priorparagraphs, with the exception of the appeliate rights specifically

.'preserved above. Defendant's attomey has e4plained those rights                 to hinu and the
 consequences of his waiver of those rigEtI


         25    '   Defendant understands that he has the right to be prosecute{ for any criminal

offlense in the district or districts where the"offense was 'corrunitted. By srgning this plea




                                                  23




                                                                                            PLEA_004_0058
24




     PLEA_004_0059
  further consents to the d.isclosure by the IRS to the Probation Offi.ce and the Utrited States

  Attomey's Office of defendanfs individual income tax retr:rrs (together with exteruions,                    .




 corresporidencg and other tax information) filed subseguent to defendant's sentencing, to aqd

 including the final year of any period ofsupervised releaseto which defendantis se,ntenced.,

 Defendant also agrees that a certified copy of this Plea Agreement shall be suffrcient                   -



 evidence of defendant's request to the IRS to disclosethe     r*tr*,   and refuur information, as

 provided for in Title 26, Unired States Codq Section 61030).
                        .:
                                             )ther Terms.

  '          29.   Defendant agrees to cooperate with the lJnited States Attorne,y's Office,ia'

 collecting any rmpaid fine for which defetrilant is liable, ihcluding providing.financihl,.

statem€rrts and'supportiug records as re4uested by the      UnitJ Sr*.,    g.ttomey,s   Ofiflce.         .7..-.



                                            Conclusiog ....,'. I ". i       '.   '         -' '           -"".

      '     30-    Defendaat understands lfiat this Plea Agreernent.will be.f{ed with the eowt, ,
                                                                                                              .



will      become a matter ofpublic record and may be disclosed to any    person.             .: . ..              _




            31-    Defendant understands that his compliauce.with each part,of this piea             ,



Agreement extends throughout the period of his sentence, and failure to abide by.any term            ,


of the Agreemgnt is a violation ofthe Agreernent- Defendant firrther understands that in.the       .




event he violates this Agreement, thg governmen! at its optiorg inay move to.vacate the.

Agreemen! rendering it null and void, and thereater prosecute defendant not subject to arry.

of the limits set forth in this Agreement, or may move to resentence defendant or require.               :.




                                                ,/)




                                                                                         PLEA 004.0060
26



        ::



     PLEA 004 0061
       34.     Defendant aclcrowledges that he has read this Plea Agreemenfand carefirlly
                                     .

reviewed gac,h provision wittr his attorney. .Defendant fur&er.acknowledges        tlat   he
   ;

understands ard. vohintarily accepts each and every term and conditiori of this Agree.ment.
           I




           i




        AGREED TIIIs      DATE: \. O*- I>

                                                        -UU
                                           \04i"ry
                                         PEDRO FLORES




THO},{AS D. SHAKESHAFT
AssistantU.S. Afiorney                   Auor:rey foi Defendant




                                           27
EXHIBIT B
                                UNITED STATES D}STRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                                                            #*,,y{
                                                                                     8 trl!'t'r
                                                                                                      W
                                      EASTERN DII/ISION

  LNi'TED STATES OF AMERICA )
                                              )      No.09 CR 383
           vs'                                )      Judge Ruben Castillo
                                              )
 MARGARITO          FLORES                    }

                            ,         PLEA AGREEMENT

           1-     This PIea Agreement between the Acting United States Attorney for the

 NOTthEM DiSfuiCt Of IIIiNOiS,   GARY S. SHAPIRO, and defendant IMARCARITO FLORES,

 and his                                      is made pursuant to Rute I   I of the Federal Rules
 of Criminal Procedure and is govemed. in part by Rule ll(c)(l)(C),
                                                                           as more   fully   set   forth
 bclow. I?re parties to this Agreement have agreed upon the following:

                                      Charges in This Cape

       2'        The third zupersding indictment       in this   case charges defendaat with

conspiracy to possess with iutent to distribute and to d,istibute coilrolled
                                                                             substances in

violation ofTitle 2I , United States Code, Section 846 (Count Onc), and couspiracy
                                                                                   to inrport

a oontrolled substance into the United States, in violation of Title 21,
                                                                         United States Code,
Section 963 (Count Two).

       3   -     Defendant has read the charges against him contained in the third superseding

infictone$t, and those charges hs,e been fully explained to him by his attorney.

      4.         Defendant fully understands the nature and elEments ofthe crirnes with which

he has been charged-
           5.     By this Plea Agreement, deferrdant agr€es to enter a voluntary plea of guilty

 to the   following count of the supersoding indictment: Count One, which chargre defendant

 ra'ith conspiring     to knowingly and intentionally       posscss   with intent to disfrihute and to

 distribute controlled substances, namely 5 kiXograms or rnore of mixhrres and substances

 containing a detectable amount           of   cocaine,   a Schedule   II   Narcotic Drug Controlled

 Substance,     arld   I   kilogram or more of mixtures and substances containing a detectable

amount of heroin, a Scheduie I Narcotic Drug Controlled Substance, in violation ofTitle 2l
                                                                                           ,

United States Code, $ection 8a1(a)(l); all in violation of Title 21, United States Code,

Section 846.      ln addition,     as further provided below, defendant agr€es to the enty       of   a

fortbiture judgment.

                                               S'actual Basis

          6'     Defendantwill plead guilty because he is in fact guilty ofthe charge contained

in Count One of the third superseding indictment. In plea<Iing guilty, defendaflt admits the

following facts and that those facts establish his guilt beyond a reasonahle doubt, &d

establish a basis for forfeiture of thc property described elsevvhere in fhis plea Agreernent:

          Beginning no later than in or aboutMay 2005, and oontinuing until at least on or about

December 1, 2008, at Chicago, in the Northern District of lllinois, Eastern Division, and

elsen'here, defendant       MARGARITO FLORES conspired with Joaquin Guzrnan-L oera,alk/a

"EI chapo," a(<la"chapo Guzmarl" lsmael Zambada-carcia, alkla"ElMayo," a/k/a,.Mayo
 Zambada," Jesus Vioeirte Zambada-Niebla, alkla t'Vicente Zambada-Niebla," a&/a "Vicente

 Zattbada," a4</a'Mayilo," a/Wa"30,"A1fredo Guzman-Salazar,alkla"Alfredillq"Alfredo

 vasquez-lIernandez, ailrla "Alfredo compadrs," Juan Guzrnan-R.ocha, aMa,.Juancho,,'

 Cennan Olivares, $elipe Cabrera-Sarabia, Tomas Arevalo-Renteria, and Pedro Flores, and

 with othsrs known and unknown. knowingly and intentionally to possess with intent to

 disfribute and to distributE controlled substances, namely 5 kilograms or more of mixnxes

and substances containing a detectable arnount of cocaine, a Schedule         Il   Narcotic Drug

Controlled Substance, and       I   kilogram or rnore of mixfures and substances containing        a

detectable amount of heroin" a Schedule I Nmcotic Drug Controlied Substance, in violation

of Title 21, Unitcd States Code, Section 8a1(a[1); all in violation ofTitle 2I, United States

Code, Section 846.

        In   particular, MARGARITO FLORES, Pedro Flores, and their                      associates

(collectively, thc *'Flores Crew") operatad a r*,holesale cocaine and heroin distributioa

organization that distributed thousands ofkilograms ofcocaineandmulti-kilogram quantities

of,heroin in the Chicago,Illlnois, area and elsewhere. MARGARITO FLORES and Pedro

Flores obtained substantial quantities       of   cocaine and heroin from a drug kafficking

organization in Mexico under *re uontrol of Cuznran-Loera and Zambada-Garcia -- known

at times as the   "Federatiorq" the "sinaioa Cartel," and the "sinaloa Federation" --   as   well as

frorn olher sources of supply, including from mernbers and associal^es of a drug tra{ficking

organization knownastlre "Bcltran-Leyva Organtzatiot." Atthe direction       ofMARGARII0
 FLORES and Pedro Flores, ths Flores Crew took receipt of multi-ton quantities of cocaing

 imported into the United States from Mexico, usually in shipraents of hundreds of kilognams

 at a time, as   well   as   multi-kilogram quantities ofheroin, in Chicago; Iltrinois, and elsewhere.

 The cocaine and heroin was provided to MARGARITO FLORES, pedro Flores, and the

 Flores Crew on consignment, without payrnent at the time of delivery. payrnent was

subsequently made by MARGARITO FLORES, Pedro Flores, the l,-lores Crew, and others

on their behalf after some or all of the cocaine and heroin was sold to customers of

MARCARITO FLORES, Pedro Fiores, and the Flcres Crew_

        MARGARITO FLORES is awarethat GuzmauJ-oer4 Zambada-Garci4                         and factions

of the Sinaloa Cartel controlled by them, coordinatedtheir narcotics trafficking activities to

import multi-ton quantities ofcocaine from Central and South Arneri can countries, including

Colombia and Panama, to the interior of Mexico, using various rneans, including but not

limited to, Boeing 7 47 carga aircraft, private aircraft, submarines and other subrnersible and

semi-subrnersible vessels, container ships, go-fast boats, fishing vessels, buses, rail cars,

tractor trailers, and automobiles.

       At certain times during the conspiracy, the Flores Crew obtained and distributed &om

Chicago, Illinois, and elsewhere, on avcrage, 1500 to 2000 kilograms ofcocaine permonth,

and received some        of &at quantrtlr (and at certain times all) frorn factions of the Sinaloa

Cartel }ed by Guzrnan-Loera and Zawbada-Garcia. For some shipments of,narcotics from

the Cuzman-Loera Faotion andZambada-Garcia Fac{.ion, h4ARCARITO FLORES, Pedro



                                                     4
 Flores, and the Flores Crew reccived the cocaine and heroin in the grcater Chicago, Illinois

 area. For other shipments, I{ARGARITO FLORES, Pedro Flores, znd the Flores Crew

 received the cocaine and heroin in the grcater Los Angeles, Califomia area, where truck

 drivers for the Flores Crew transported the cocaine and heroin to lhe greater Chicago, Illinois

 area for fi:rther distribution-

        MARGARITO FLORES, Pedro               Ftrores, and the Flores Crew used several warehouse

 locations to unload and store shipments of cocaine and heroin received &om the Sinaloa

Cartel and others in the greater Chicago, Illinois area. MARGARITO FLORES, pedro

Flores, and the Flores Crew sold the cocaine and heroin for cash to wholesale oustgmers in

the greater Chicago,    Illinois area, as u,ell   as to oustorners in the areas of Detroit, Michigan;

cincinnati, ohio; Philadelphia llennsylvania; washingtor\ D.c-; New yorlq New york;

Vancotlver, British Columbia; Columbr:s, Ohio; and elsewhere- Wholesale custorners in

these areas further   disfibuted the cocaine and heroin to other areas, including Milwaukee,

Wisconsin"

       ,A.tthe direction   ofMARGARITO FLORES and PedroFlores, unembets ofthe Flores

Crew were responsible for:         (l) collecting and picking   up payuent from customers of the

Flores Crew; (2) delivering this rnoney to various storag€ locations used bythe Flores Crew;

(3) counting andpackaging the money; and (4) rcporting cash receipts ro the MARGARITO

FLORES and Pedro Flores.
        Also at the direction of MARGARITO FI-ORES and Pedro Flores, members of the

 Flores Crew and other co-conspirators counted cash narcotics proceeds and packaged them

 so that they could be delivered to couriers who would transport them back to Mexico.

 Members of the Flores Crew then delivercd, and caused to be delivered, millions of dollars

 in cash narcotics proceeds to other co-conspirators, including rnsmbers of the Sinaloa Cartel,

 who smuggled the proceeds back to Mexico in bulk. I{ARGARITO FLORES and pedro

Flores were awar8 that mernbers and associates of the Sinaloa Cartel and other sources        of
supply transported and caused the *ansportarion        of lage quantifies of   cash narcotics

proceeds from locations in the united States to locations in Mexico.

       Thc Flores Crew routinely delivered large quantities of United States currency from

the sale   of   cocaine and heroin   to the Sinaloa Cartel in one bulk shipment, without
differentiating which portions of thc cash narcotics proceeds wetre in payment for cocaine

and heroin obtained from particular factions   ofthe Sinaloa Cartel headed by Cuzman-I.oera

and Zambada-Garcia.


       At the direction of MARGARITO FLORES and Pedro Flores, the Flores Crew

maintained ledgers, in paper and electronjc form, which tracked information relating to the

Flores Crerv's drug{raffrcking aotivities, inctruding but not limited to:     (l)   amounrs   of
narcotics received; (2) money sent to Mexican sources of supply, including the Sinaloa

Ca*cl; (3) arnounts of narcotics delivered to customers of the Flores Crew; (a) the courier
 or couriers responsible for particular deliveries to custorners; (5) money received from

 custorners; and (6) payments to members         ofthe Flores Crew-

        MARGARITO FLORES, Pedro Flores, and other members of the conspiracy used

 coded larrguage aad other means to misrcpresent, concsal and hide, and to cause to be

 misrepresented, concealed and hidden, the drug trafficking activities of the conspiracy, and

 to avoid detection and apprehension by law enforcement authorities.

        Through the course of the above-described conspiracy, MARGARITO FLORES and

Pedro Florcs, and their co*conspirators are responsible for approximately $938,415,000         of
cash narcotics proceeds,   in the foim of bulk {Jnited States Currency" that was transported

frorn the united states to Mexico in filrtherance of the conspirary.

       ln approximately 2007, at the direction of,Pedro Flores, Flores Crew member Cesar

Perez purchased a number     of ftrearrns   - including   9 mrn han<lguns, a -45 calibcr handgun,

a .357handgun and   a,38 caliberrevolver-to be distributed tocustomers oftheFlores Crew.

?erez stored these fuearms at sne ofthe Flores Crew's stash houses located at,lZ72 Sante

Fe Road, Romeoville,   Illinois. Also   at the   direction ofPedro Flores, in approximatety 2007,

Ferez purchased   rn AK- 47,which   he stored at one of the Flores Crew' s stash howes located

at I4238 Napa Circlc, Plainfield, Illinois.

       7.     The foregoing faots are set forth solely to assist the Court in determining

whether a facfual basis exists for defendant's plea of guilty and crirninal forfeiture, and are
 not intended to be a complete or cornprehensive statement of all the facts within defendant,s

 personal knowtedge regarding the charged srime and related aonduct.

        8-     Defendant, forpuqposes of computing his sentence undcr Guideline tBl.2,
                                                                               $

 stipulates to having committed the following additional offense(s), originally charged
                                                                                        in the

 United StatEs District Court for the Eastern Diskict of Wisconsin, and thereafter transferred

 pursuant to Fed. R- Crim- P- 20 to the United States District Court for the Northem
                                                                                     District

 of Illinois as Case No. 09 CR 660: Beginning in orabout September 2001, and continuing

 thereafter until at least November i8, 2003, in the State and Eastern Dishict
                                                                               of Wisconsiu
and elsewhere, MARGAITTTO FLORES and Pedro Flores knowingly and
                                                                intentionally

couspired with each ofher, and with other pcrsons known and unknovr.n to the grand jury,
                                                                                         to
distribute and to possess with the intent to diskibute a controlled substance, namely five

kilograms or more of a rnixture and substance containing cocaine, a Schedule II controllod

substancg in violation of 'Iitle   2I, United States   Code, Section   Sal(a)(l); all in violation of

Title 21, United States Code, Sections 846.

       On or about    April 17, 2093, in the State and Eastem District of Wisconsi*,
MARGARITO FLORES and Pedro Flores knowingly and inteationally possessed with rhe

intent to distribute a controlled substance, namely five kilograrns ormor6 of a mixh"rre au4

substance containing cocaine, a Schedule      II controlled substancq in violation of Tirle     21,

United States Code, Sections S X(a)(I) and 841(b)(lXA).
          On or about Novernber 18, 2003, in the State and Eastern District of Wisconsin,

 MARGARITO FLORES and Pedro Flores knowingly md intentionallypossessed with the

 intcnt to distribute a controlled substan@, namely five kilograms or more of a mixhrre and

 zubstance containing cocaineo a Schedule          II controlled   substance,   in vialation of Title 21,

 Uniled States Code, Sections 8al{aXt).

         From on or about July [, 2001, to on or about February 19, 2004, in the State and

 Eastern District   cf 'Wisconsin, and elsewhere, MARGARITO FLORES                    and pedro Flores

 knowingly and ivillfully conspired with each other, and with other persons known and

unknorvn to the grandjury, to conduct financial transactians involving the proceeds                   of
specified rxrlara'fuJ activity. knowing that the kansaction is designed, in whole or in par!
                                                                                             to

conceal and disguise tho nature- location, sourc€, ownership and control of the proceeds
                                                                                                      of
specified unlawful activity,       in violation of Title 18, United             States Code, Section

le56(aXlXBXi).

         In particular, in or about DecernbEr 2001, MARGARITO FLORES purchased *

propefty located in Oak Forest, Illinois. Although MARGARITO FLORES was the actual

owner of the properS, Fl<xes put the property in the name of two other individuals, (hereafrer

referred to as "Person   A"   and '?erson   B').   In connection with the purchase, person A and

Person   B applicd for a mortgage from a legitimate financial institution. On the Ioan

application, Person A provided false income infonnation- During 2003, Person A and person
 B purchasedmoneyorders withproceedsfrom IV{ARGARITO FLORES'and pedro.Flores,

 drug trafficking to pay the $2,133"81 rnonthly rnortgage.

        In or about January 2003, MAROARITO FLORES is aware that pedro Flores

 purchased a proper{y iocated in Romeoville, Illinois from two other individuals (hereafter

 rcferred to as "Person C" and '?erson      D').   Person D had pnrchased the properfy in or about

 200I , although he maintained his   re   sidence elsewhere in 2001 and 20A2. In connection   with
 the purchase, Pedro Flsres applied for a mor{gage.from Express Mortgage.
                                                                          On the loan

 application, Pedro Flores provided &lse income infbrrnation. pedrq Flores reported
                                                                                    he

earned $6,000 montfrly ($?2,000 annually) from a barbershop. Pcdro Flores paid
                                                                               over

$13,000 at the closing in or about January 2003, aud paid over $20,175 in total monthly

mCIrtgage payments    during 2003 with proceeds from Pedro F'lores' and MARGARITO

FLORES' drug trafficking.

                              M*xinrum Statutorv Penalties

       9.     Defendant understaflds that the charge to which he is pleading guilty carries

the following sfatutcry penalties:

              a-     A maximnm sentence of life imprisonmen! aud a stafutory mandator-v

minimum sentence of t0 years. Pursuant to Title 18, United States Code, Section 3561,

defendant rnay not be sentenced to a term of probation for this offense. This offcnse also

carries a maxirnum fine of $4,000,000. Defendant further understands that the judge also




                                                   l0
 must impose a terrn of supervised release of at least five yems, and up to any number
                                                                                                    of
 years, including       life.

                   b'           In accord with f itle 18, United States Code, Secrion 3013, defendant

 will   be assessed $100 on the charge to which he has pled guilty, in addition to
                                                                                   any orher

 penalty irrposed-

                                     SeEtenciug Guidelines Calculations

          I0.     Defendant understands that in imposing sentence the Court will be guided by

 the United States Sentencing Guidelines. Defendant understands that the Sentencing

 Guidelines are advisory, not rnandatory, but that the Court must consider the Guidelines
                                                                                          in

determining a reasonable sentence.

         II   -   For purposes of calculating tke Sentencing Guidelines, the parties agree on
                                                                                              the

following points:

                  a.       Applieable Guidelines. The Sentencing Guidelines to be considered

in this case are those in effect at the tirne of sentencisg.     the following   staternents regarding

the calculatio* of the Sente,trcing Guidelines are based or the Guidelines Manual
                                                                                  curently
in effec! namely the Novernber 20i            i   Guidelines ManuaI.

                  b-       Offense Level Calculations.

                           i.        The base offense level is 3g, pursuant                        to
Guideline $$ 2DL1(aX5) and 2D1.1(cX1) because the off,'ense involved more rhan 150

kilograms of cocaine and more than 30 kilograms of heroin.



                                                       I1
                              ii.      The base offense level should be increased by two levels,

 pursuantto Guideline          $   2D1"1(bX2)becausetheoffenseinvolved importation ofa controlled

 substance in 'rvhich an aircraft other than a regularty sctreduled commercial air carricr was

used to import er export the            contolled substance aad a submorsible or semi-subrnersible

vessel as described          in 18 U.S.C. $ 2285   was used.

                              iii-     The base offense should be increased by two lcvels pursuanl to

$   2D1.1(b)(12) treeause defendant maintained             a   prernises for the purpose of manufacturing

or distributing a controlled substance.

                             iv-      The base offense level should be increased by tlvo levels,

pursuant to Guideline $ 2D1.1(c)(1) because a flrearm wrrs possessed in connection with the

offense.

                             v.       The base offeuse level should be increased by four levels,

pursuant to Guideline $ 381.1(a) because the dsfesdant was an organizer or leader of a

criminal activity that involved five or Erore participants or wzls otherrvise cxtensive.

                             vi.      Thebase offenselevelshouldbeincreasedbyfwo levetspursua*t

to $ 2D   1-   I   (bX 14XC) because defendant receives an adjustrnentunder g 38       1.   I   and defendant

was directly involved in the importation of a controlled substance.

                             vii-     Deferrdanthas clearlydemonstrated arecognition and aflirmative

acceptance of personal responsibility for his criminal conduct-               If the govemmcnt       does not

receive additional evidenoe in conflict with this provision, and               if defendant continucs to


                                                      t2
  accept r€sponsibility fiorhis actiorx within the rneaning of Guidetrine g
                                                                            3E1.1(a), including

  by furnishing ttre United States Attorney's Office and the Probation
                                                                       Office with all requested

  financial inforrnation relevant to his ability to satisff any fine that
                                                                          may be imposcd in tbis

 case' a two-level reduction in the offense Ievel is appropriate.

                          viii"   In accord with Guideline g 3E1.1(b), defendant has rimety
 notilied the government of his intention to enter a plea of guilty, thercby perrnitting
                                                                                         the

 8o\rernmsnt to avoid preparing for trial and permitting the Court to allocate its resources

 efficiently' Therefore,     as provided by Guideline g   3E1.I(b), if rhe Court detennines the

 offense level to be 16 or grealer pnor to detennining that defendant
                                                                      is entitled to a fwo-lsvel

 reduction ibr acceptance ofresponsibility, the government will
                                                                movs fbr an additional one-

 Ievel reduction in the offense level-

                         criminal l{istory category. withregard to determiaing defendant's

crirninal histary points and criminal history category, based on thc facts
                                                                           now known to the

government, def,endant's criminalhistorypoints eryral treroand
                                                               defendant"s crirninal history

category is I-

                 d-      Anticipated Advisory Sentencing Guidelines Range. Therefore,

base'd on the facts   now known to the governrnen! the anticipated offbnse level is 47, which,

when combined with the anticipated erirninal history category of    I,   resul6 in an anticipated

advisory Sentencing Guidelines range of life irnprisonment, in addition
                                                                        to       B.ny supervised




                                                t3
    rel€ase and fine the Court may impose. Defendant also acknowledges that
                                                                            he is subject to

    a   statutoty minirnurn sentenee of l0 years, imprisonment-

                    e.    Defendant and his attomay and thc govenrment acknowledge that the

 above Guideline calctrlations arepreliminary in nature, and are non-bindingpredictions
                                                                                        upon

 which noither party is entitled to rely- Defend.ant understands that firther review of the
                                                                                            facts

 or applicable legal principles may lead either parly to conclude that different
                                                                                 or additional

 Cuideline provisions apply in this case . Defbndant understands that the probation
                                                                                    Office    will
 conduct its own investigation and that the Court ultirnately detennines the
                                                                             facts and law

 relevant to sentencing, and that the Court's determinatiols govern the Iinal
                                                                              Cuideline

 calculation- Accordingly, the vatidity ofthis Agreernent is not confingent upon theprobation

officer's ortheCourt's concutrencewiththeabovecalculations, aod defendantshall
                                                                               nothave

a   right to withdraw his plea on thc basis of the Court's rejection of these calculations.

                  f.     Both parties expressly ac,knowledge that this plea agreement is not

govemed by Fed-R-Crim.P- I I (c){ I ](B), and that errors iu applying or interpreting
                                                                                      any ofthe

Sentenciug Guidelines may be corrected by either party prior to sartencing. The parties may

correct these errors either by stipulation or by a statement to    tle Probation Office   or the

Court, setting forth the disagteement regarding &e applicable provisions of the
                                                                                Guidelines.

The validity ofthis PIea Agreement will not be affected by such corrections, and defendant

shall not have a right to wiLhdraw his ple4 nor the government the righr to vacate this plea

Agreernent, on the basis of such corrections.



                                                t4
                                          Cooperation

         12-    Delbndant agrees he will fully and kuthfirlly cooperate in any matter
                                                                                      in which

 he is called upon to cooperate by a representative of ths United
                                                                  States   Atomey,s Office for

 the Norttrern District of   Illinois. This   cooperatioa shall include providing complete and

 truthful infonnation in any investigation and pre-trial preparation and cgrnpletc
                                                                                   and truthful

 testimony in any criminal, civil or administrative proceeding. Dsfendarrt
                                                                           agrees to the

 postponement of,his sentencing until afterthe conclusion ofhis cooperation. 'trtre
                                                                                    parties   will
 make reasonable efforts to recommeird a mutrmlly agreeable dafe for
                                                                     sentencing.




        13'    At the time of sentencing" the government shall makeknown to the sentencing

judge the extent sf flgfenrtanfs cooperaticn- Ifthe government
                                                               detennines that defbndant has

continued to provide full and truthful cooperation as required by this .Agreement,
                                                                                   then the

govemmeilt shall move the Cou*, prusuant to Guideline 5K1-i and
                                                     $          ig U-S.C.         g 3553(e),   to

dcpart frorn the low end of the applicable Guideline range or the statutory
                                                                            minimum

sentenc€, rvhiehever is higher, and ts impose a sentence within the range
                                                                          agreed to by the

parties as outlined belorv- Defendant understands that the decision to
                                                                       depart from the

applicable guidetrines range and statutory minimum sefltenc€ rests solely with the
                                                                                   Court.

       L4-    If,the government moves the Cour! pursuant to Sentencing Guideline 5K1.1
                                                                                $

and 18 U-S-C' $ 3553(e), to depart iiorn the applicable Guideline range antl the
                                                                                 statutory

minimurn sentence, as setfofih intheprecedingparagraph, thisAgreementwill
                                                                          begoverned,



                                                l5
    in   par! by Federal Rule of Crirninal Procedure I t(c](l)(C). At the tirne ofthe executiou of

    this Plea Agreement, it is the government's express intention to so move- That is, the parties

    have agreed ttrrat the sentence imposed by the Coufi shall        inclu&   a term   of imprisonment in

    the custody of the Bureau of Frisons of no less than 10 years and no more than 16 years-

    Both parties shall be free to resomrnend any sentence within the agreed range of l0 to 16

 years- Other than the agreed term of incarceration, the paries have agreed that the Court

 rernains free to irnpose the senterrce it deerns appropriate.Ifthe Court accepts and imposes

a senlsnce      within the agreed range of incarceration set forth, defendant rnay not withdraw

this plea as a matter of right under Federal Rule of Criminal Procedurc I l(d) and (e).                  If,
however, the Courtrefuses to impose a sentence withinthe agreed range ofincarceration set

forth herein, thereby rejecting this Agreementn or otherwise refirses to accept defendaut,s

plea of guilty, eitherparty has the right to rvitldraw from this Agreement.

            15-    Ifthe govemme'nt does ilot move the Court, pursuant to Sentencing Guidetine

$ 5K1.1 and I8 U.S.C, $ 3553{e}, to depart from the applicable Guideline rarge and the

statutory mirimum sentence, as set forth above, ths preceding paragaph                       of this   plea

agreement      will   be inoperative, both parties shall be free to   ,""olr*.rd   auy sentence, and the

Court shall impose a sentence taking into consideration the factors set forfh in IS U.S.C.

$   3553(a) as well as the Senteneing Guidelines, and the statutory minimurn sentencewithout

any downu'ard departure for cooperation pursuant to 5K i . I . Defendant may not withdraw
                                                   $




                                                     16
 his plea   ofguilty   because the government has failed to make a motiofl pursuant to Sentencing

 Guidetri*e $ 5K1.1 and l8 U.S.C. g 3553(e).




           16.      Defeadant agtees to pay the special assessment         of $100 at the time of
 sentencing with a cashier's check or money orderpayable to the Clerk of the U.S- Diskict

 Courf

           l7   .   After sentencc has been imposed on the count to which defendantpleads guilty

 as agreed herein, the govemment           will   move   to   dismiss the rernaining counts   of   the

supersoding indictment as to dcfendant.

                                              Forfeiture

           18-      Thq third superseding indictmentcharges that defendantis liable to the United

States for approximately $938,415,000, which funds are subject to forfeiture because those

funds constifute proceeds of the violation to which defendant is pleadiug guilty. Defendant

expressly acknowledges that the following funds constihrte proceeds of &e violation to

which d.efendanr is pleading guilty:        {t)   $8I,500 seized frorn Individual A on or aborrt

September 1, 2010; (2) $10,000 used as a down payment on a yacant lot seized frona G.V.

Designer Hornes I-TI) on or about Septernber 17,Z}CP;and (3) the principal balancg plus

any accrued interest, held in the Clicnt lrrmd Account deposited at MB Financial Banlq

entitled                           Client Fund Account flblo Margarito Flores,,, and beming

account    ,*brl                    (nr .Iclient              Accounf,). Defendant agreas to the


                                                   17
  fo'rfeiture of any and all fu$ds held in this account with the exception of a total
                                                                                      of $300,000

 to be disfibuted between the families of defeadant and co-defendant Margarito
                                                                               Flores-

 I)efendant firther acknowledges that the 2008 Land Rover seiz,ed &om Individual
                                                                                 A on or
 about Septernber      z,z}l}was    pur,chased   with proceeds of the violation to rvhich defendant

 is pleading   guilty.    By entry of a guilty   ptrea   to the charge in the superseding indicrment,

 defendantacknowledgesthal.thepropertyand firndsidentifiedabovearesubjectto
                                                                            forfeilurc-

          19"      Defendantagrees to the enty ofa forfeiturejudgmentintrr amount calculated

 as   follows: all funds on deposit ln mr][entAccount                  as of the date   of sentencing or
 as of a rnutually-agreed date    of disbursement in advance of sentenoing (the account balance

as    of August   7,zllztotaied   $3,861,542.24), including any additional acorued interest, Iess

$300,000 for distribution to delbndanl and c$defendant's families, as described in
                                                                                   lftS
above- f)efendant and his counsel agt6e to remitpayme.nt in.the above-calculated amount

to the U-S' Marshals Service. Defendant furttrer agrses to the entry of a
                                                                          forfeiturejudgment

against the properly identified above, in that this property is subjoct to forfeiture. prior
                                                                                             to
sentencing defendant agrees to the eafy of apreliminary order of forfeiture relinquishing

any right of ownership he has in the above-described funds and further agrees
                                                                              to the seizure

of these funds and properf so that these funds rnay be disposed of according to law.

         28.      Defendant understands that forfeiture of this properfy shall not be treated as

satisfaotion of any    finq   cost of irnprisonmenl or any other penalty the Court may impose

upon defendanr in addition to the forfeiture judgment.



                                                  t8
        21.    Defendant further acknowledges that adrninistrative forfeiture proceedings

 wor,e colnmenced against   certainproperty, including:   (li a2OO9 Bentley Continental Flying
 Spur, seized from   Individual B, declaredadministratively forfeitbdbythe DrugEnforcement

 Adminishation (DEA) on or about April 25,7A11; (2) a 2003 Lexus GX470, seized from

 Individual C, declared administratively f,orfeited by DEA on September ZB, 2004; {3)

 S406,137 worth of assorted jewelry seieed frorn Pedro Flores. declared administratively

 forfeited by DEA on August 25,2AA4;(4) a 2003 Lexus          StfV,   seized from Individual D,

declared administratively forfeited by DEA on June 24,2A04; (5) one pair           of   diamond

earrings seized frorn Individual D, declared administratively forfeited by DEA on June 24,

2804: (6) $8,850 wnrth ofassorted electronic equipment seized from Individual E, declared

administratively forfeited by DEA on June 24,2004; (7) $15,000 in assorred electronic

equipmentseizedfrom IndividualF, declared administratively forfeited byDEAon February

19,20A4; (8) $6,425 in assorted electronic equipment seized from Pedro Flores, declared

adrniniskatively forfeited by DBA on lvne 24, ZAA4; $6,132 seiz-ed from Individual E,

declared administatively forfeited by DEA on J*ne           3,   20Aa; (9) $3,419 seized &om

Individual D, declared administo'atively forfeited by DEA on June 3, 2A04:and (lCI) S4,995

USC seized from IndividualF,dsclaredadininis8ativelyforfeited         byDEAon June30,2004.

Defendant relinquishes    all right, title, and interest he may have in this property      and

understands that declarations of forfeiture have becn or    will be entered, extinguishing any

claim he may have had in the seized property-



                                             19
                                       Nature of plea Agreement

              22'    This Plea Agreement is entirely voluntary and represeirts the
                                                                                   cntire agreement
  between the Unitcd States Attorney a$d defendant regarding
                                                             defendant,s criminal liabiliry

  in case 09 CR 383.

          23'        This Plea Agreement concerns criminal liability onFy. Except     as e4pressly set

 forth in this Agreement, nothing herein shall constifute a limitation,
                                                                        waiver orrelease by the

 United states or any of its agencies of any adrninisrrative orjudicial
                                                                        civil claim, demand or
 cause of aetion it may have against defendatrt or any otherpcrson
                                                                   or        entity. The obligations
 ofthisAgreement are lirnitedto the UnitedStatesAttorney's Office
                                                                  foriheNorthern District
 of lllinois and cannot bind any other fedcral,         state or local prosecuting, administrative or

regulatory authorities, except as e4pressiy set forth in this Agreernent.

                                            Waiver of Rights

          24'       Defendant undsrstands that by pleading guilty he surrenders certain
                                                                                        rights,
including the following:

                    a'    Trial rights.   Defendant has the right to persist in a plea ofnot guilty

to the charges against him" and if he does, he would have the
                                                              right to apublic and speedy
triaL

                          i-     The trial could be cither ajury trial or a trial by rhejudge sitring

without   a   jury' However, in order     that the trial be conducted by the judgc sifting without a



                                                   2A
 jury, defendant, the governmen! and             the judge all must agree   &at the trial bc conducted by

 the judge   without   a   juy-

                            ii,    If.rhe trial is a jury trial, the jury would be composed of twelve

 citizens from the distric! selecfed at random. Defendant and his attorney
                                                                           would participate

 in choosing the jrty by requesting that the Court remove prospective jurors
                                                                             for cause where

 actual bias cr other disqualification is shown, or by rernoving proqpective jurors
                                                                                    withorit
 cause by excrcisiEg peremptory challeerges.

                           iii. If the trial is a jury triar, the jury would be insrructed rhat
 defendant is presurned innocen! that flre govemment has the burden of proving
                                                                               defendant

 guilty beyond a reasonable doubf and that the jury could not corivict
                                                                       him unless, altor

hearing all the evidence, it was persuaded ofhis guilt beyond a reasonable
                                                                           doubt and that             it
was to oonsider each count of the superseding indiclment separately.
                                                                     Thc jury would harre

to agrce unanimously as to each count before it could retum           a   verdict ofguilfy or not guilty

as to that count.


                           iv-    If the kial is held by the judge without a jury, the judge would

find the facts and determing afrer hearing all the evidence, and considering each count

separateiy, whether or not the judge was persuaded that the governrnent had established

defendant's guilt beyond a reasonable doubt-

                       v.         At   a   trial, whether by a jury or a judge, the government would

bc required to present its witnesses and other evidence against defendant.
                                                                           Defcndant would



                                                      21
  be able to confront those go\rernmcnt witnesses and his
                                                          attorney rryould be able to cross-

  examine them.

                            vi-      .{t a trial, defendant couldpresent witnmses and otherevidsnce

  in his own behalf,       If   the witnesses for defendant would not appear voluntarily,
                                                                                          he could
  require their attendance through the subpoena power
                                                      of the Cour{.            A   defenda*t is not
 required to present any widence.

                           vii. At a lrial, defendant would have a privirege against ser!
 incrimination so that he could decline to testify, and.no inference
                                                                     of guilt could be drawn
 from his refirsal to testify. Ifdefer:dant desired to do so,
                                                              he could testify in his own behalf.

                           viii.    with respectto forfeiturq defendant understands that ifthecase

 were tried before a jury, he would have a right to retain
                                                           the jury to determine whether the

 goverrnent had established the requisite nexus befween
                                                        defendant's offbnse and. any specific

properf5r alleged to be subject to forfeiture.


                 b'       'lVaiver of appell*te
                                                and collateral rights. Defendant further
understands he is waiving all appellate issues that rnight
                                                           have been available          if he had
exercised his right to     trial. Defendant is aware that Title 28, United   States Code, Section

1291, and   f itle   18, United States Code, Section 3742,aJford a defendant
                                                                             the right to appeal

his conviction and the sentence imlrosed-       Acknowledgingt}is, defendantknowinglywaives

the right to appeal his conviction, any prc-trial rulings by rhe
                                                                 court, and any part of the
                                                                                                     _




sentence (or the manner in which that sentence ri.as deterrnined),
                                                                   including arry term         of


                                                  22
  irnprisonment and fine urithin the maximums provided
                                                       by law, and including any order             of
  forfeiturg in exchange for the concessions made by the united
                                                                states in this plea Agreement-

  In addition, defendan{, atso waives his right to challenge
                                                             his conviction and sentence, and the

  manner    in which the sentence was determinsd, and
                                                      {in any case in which the terrn of
  imprisonment and fine are within the maximums provided
                                                         by stanrte) his attorney,s alleged

  failure or refusal to file a notice of qppeal, in any collateral
                                                                   attack or future cfuilleng*,
 including but not limited to a rnotion brought under
                                                      Title 28, united states code, section
 2255 'Thewaiver in this paragraph does not apply to
                                                     a claim of involuntariness, or ineffbctive

 assistance of counsel, which relates directly to this
                                                       waiver or to its negotiation, nor does   it
 prohibit defendant fi"om seeking a reduction of sentence
                                                          based directly on a change in the law

 that is applicable to defendant and that, prior [o the filing
                                                               of defendant,s request for relief,
has been expressiy made    retroactive by an Act of Congress, the Supreme Court,
                                                                                 or the United

States Sentencing Commission.

               c'     Defendant understands that by pleading guilry he is waiving
                                                                                  all the
rights set forth in the priorparagraphs, rvith the exception
                                                             ofthe appellate rights spccifieally
preserved   above- Defendant's attomey has explained those right, to him, and
                                                                                             the
consequences of his rvaiver of &ose rights.

       25'     Defendant understands that he has the right to be prosecuted
                                                                            for any crlminal
offense ia the district or distoicts where the ollbnse was cofllnritted-
                                                                         By signing this plea




                                              23
  Agreement defendant knowingly consents to prosecution ofthe charges
                                                                      against him in the

  Northem District of lllinois and waives any objection to fhe venue of
                                                                        ftis prosecution.


           26'      Defendant understands that the United States Afiomey,s
                                                                           Officc                    in its
  subrnission to the Probation        office   as   part of the Pre-sentence Report and at sentencing shall

 fully apprise &e District Court and the Probation Office of the nafure,
                                                                                        soope and extent   of
 de&ndant's conduct regarding the charges against hino, and related matters.
                                                                             The government

 will   make known all matters in aggravation and mitigation relevan{, to
                                                                          senterrcing, including

 the nature and extent          of defendant's cooperation.

          27   '    Def'endant agrees to truthlulty and eornpletely execute a Financial
                                                                                        Statement

 {with supporting documentation) prior to sentencing, to be provided to and shared among the

 Court, tire Probation Office, and the linited States Attornelr,s. Offieeregard.ing
                                                                                    all details            of
his financial circumstancas, including his recent income tax returns as
                                                                        specified by the
probation officer- Defendant rurderstardsthatproviding
                                                       false orincomplete information, or

refusing to provide this inforrnation, may be used as a basis for denial
                                                                         of a reduction for
acceptance of responsibility pursuant to Guideline 3E L                I   and enhancement of his sentence
                                                  $

ibr obstruction ofjustice under Guideline $ 3Ci.I, and may be prosocuted
                                                                         as a viotation                cf
Title 18, united      state-s   code, section       i00l or as a conternpt of the court.
         28'       F'or the purpose    ofmonitoring defendant's compliauce with his obligations to

pay a fine     duri[g any term of supervised release to which defendant is sentenced, dcfendant


                                                         24
  furttrer consents to the disclosure by the   IIts to {he Probation office   and the   united states
  Attomey's office of defendanfs individual income rax returns
                                                               (together with exteasions,

  correspondence, and othertax isf,orrnation) filed
                                                    subscquentto dcfendant,s sentencing, to and

  including the final year of any pe,riod of supendsed release
                                                               to which defendant is sentencsd.

  Defendant also agrees that a certified copy of this
                                                      PIea Agreement shall be sufticient

  evidence of defmdant's reguest to the IR.s to disclose the
                                                             returns and rehrnr information, as

 provided f,or in Tiire 26, united ststes cod", secrion
                                                        6r03(b).

                                         .9ther Terrns

        29'    Defendant agrees to cooperate with the united stares
                                                                    Attomey,s office in
 collecting any unpaid fine for which defendant is liable,
                                                           including providing financial
 statements and supporting records as requested by
                                                   the     united States Aftomey,s office.

                                         Conclusion
       30'     Defendantunderstands thatthisPlea Agreerrent will be
                                                                    filed with the Court,
will become a matter of public record   and rnay be disclosed to any p€rson-

       3I'    Defendant understands that his compliance with each part
                                                                                    of this    piea

Agreement extends throughout the period of his sentencc,
                                                         and failure to abide by any term

ofthe Agreement is a violation ofthe Agreement. Ilefendant
                                                           further understands that in the

event he violates this Agreernent, the gCIv€rnment, at its
                                                           option, may move to vacate the

Agreemenq rendering it null and void, and thereafter proseeute
                                                               defendant not subject to any

of the limits set folth in this Agreernent, or may rnove to resentence
                                                                       defendant or require



                                               25
 defendant's specific perfirrmance   offiis   rA.greement. Defendant understands and agrees that

 in the event lhat the court permits defendant to withdraw
                                                           from this Agreement, or defendant

 breaches any   of its terms and ttre govemrnent elects to void the Agreement
                                                                              and prosecute
 defendant, any prosecutions that are not time-barred
                                                      by the applicable statute of limitations

on the date of the signing of this Agreemcnt may be
                                                    commenced against defendaut in

accordance with this   pragraph, notwith.standing the e4piralion ofthe statute of limitations

between the signing of this Agreement and the corunercement
                                                            of such prosecrsions.
       32-      $hould rho judge refuse to accept defendant,s plea of guilfy,
                                                                              this plea
Agreement shall bocome null and void and nei&er part-y       nill   be bound thereto.

       33'    Defcndant and his attorney acknowledge that no thrcats, prornises,
                                                                                 or
represeotations have been made, nor agreements rmched,
                                                       other than those set forth in rhis

Plea Agreement to cause dcfendant to plead guihy.




                                               26
       34.   Defendant acknowledgcs that he has read this Plea Agreunent and carefulty

reviewed each provision with his attomcy- Defendant firrtlrcr acknowledges that he

uderstatrd.s and voltmtarily acccpts cach and svery tcnn and condition of this Agreaneut.




        AGREED THIS DATE:                 8 zs,lL
6-*   t-l.4"r,r.rnlxqo.
GARY S. SHAPIRO '
                                        /r,
                                        !{r{RGARfro     FLORES
Actrng United States Attomcy             Defendant


I        ,)e r"' /41.
THOMAS D. SI{AKESHATT
Assistaflt U.S. Attomey                 Attonery forDefcndaut




                                          27
